Title: From Benjamin Franklin to the New Jersey Assembly Committees of Correspondence, 14 February 1775
From: Franklin, Benjamin
To: New Jersey Assembly Committee of Correspondence


Gentlemen,
London, Feb. 14. 1775
In my last I informed you of my Attendance on the Board of Trade upon your Acts passed in March last, the Objections made to some of them, particularly the Paper Money Act with the Answers I gave to those Objections; and that all were likely to pass, except those for lowering the Interest of Money, and for the Relief of an insolvent Debtor.
Petitions are come up to Parliament from all the Trading Ports, and manufacturing Towns, concern’d in the American Commerce, setting forth the Loss and Ruin they are likely to suffer by the Stop put to that Commerce, and praying that lenient Measures may be adopted for restoring it. The N. American and W India Merchants in London have also petitioned to the same Purpose: But little Notice has hitherto been taken of those Petitions, and both Houses have address’d the King, declaring a Rebellion to be in the Massachusetts Bay, in consequence whereof more Troops are about to be sent thither, and Administration seems determin’d on reducing the Colonies by Force to a solemn Acknowledgment of the Power claim’d by Parliament of mak[ing] Laws to bind the Colonies in all Cases whatsoever. A Bill is preparing to deprive the four New England Colonies of their Fishery, and other Severities are threatned. Yet many here are confident, that if the Non-Consumption of British Manufactures in America, is soberly and steadily adher’d to another Year, these Measures will all be revers’d, and our Rights acknowledg’d.
I inclose Lord Chatham’s propos’d Plan of Conciliation, which was hastily and harshly rejected by the Lords. [In the margin: Burk’s Speech. Newspapers.] The Friends of America generally wish it had been accepted; because tho’ some Exception might probably be made there to Parts of it, and certain Explanations or Modifications required or propos’d, yet it would have serv’d as the Basis of a Treaty for Agreement, and in the mean time have prevented Mischief and Bloodshed. With great Respect, I am, Gentlemen, Your most obedient humble Servant
B Franklin
